Title: From Benjamin Franklin to John Jay, 16 October 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy Octr 16. 1781
I received yours by Major Franks, which I shall answer fully per Saturday’s Post. The Letters you sent me of Capt. Gillon & Mr. Searle, give me, as you expected, abundance of Chagrin. I am afraid that Gillon will loiter at Corunna as he did at Amsterdam, and sell the Goods of the United States as he did those of the State of South Carolina to defray his Expences, and run away in the same manner leaving many of his Creditors unpaid. I beg you would assist Capt Jackson (whose Letter to me is inclosed) in the Measures you & he may think proper to take for securing our Property. M. de Vergennes has kindly given me a Letter to Comte de Montmorin to the same purpose which I inclose. I can now only add that I am with the sincerest Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin
His Exy. J. Jay Esqr.
 
Endorsed: Dr Franklin 16 Octr 1781 Recd 26 Do / Recd 26 Octr
